Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about May 3, 2013, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of assault in the third degree and menacing in the third degree, and placed him on enhanced supervision probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations, including its *560evaluation of any inconsistencies in testimony. The element of physical injury was established by evidence warranting the conclusion that the assault victim’s injuries were more than mere “petty slaps, shoves, kicks and the like” (Matter of Philip A., 49 NY2d 198, 200 [1980]), and that they caused “more than slight or trivial pain” (People v Chiddick, 8 NY3d 445, 447 [2007]), even though the victim did not seek medical treatment (see People v Guidice, 83 NY2d 630, 636 [1994]). Concur — Friedman, J.E, Sweeny, Andrias, Gische and Clark, JJ.